NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0382-15T1
TYRONE L. SISCO, SR.,

        Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

     Respondent.
___________________________

              Submitted March 13, 2017 – Decided April 18, 2017

              Before Judges Sabatino and Currier.

              On appeal from the New Jersey State Parole
              Board.

              Tyrone L. Sisco, appellant pro se.

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Lisa A. Puglisi,
              Assistant Attorney General, of counsel;
              Gregory R. Bueno, Deputy Attorney General, on
              the brief).

PER CURIAM

        Appellant      Tyrone     L.   Sisco     appeals     from     the    final

administrative decision of the New Jersey Parole Board (Board),

denying parole and setting a twenty-four month future eligibility

term (FET).       We affirm.
      Appellant has an extensive criminal history and is currently

serving an eight-year sentence for his conviction of eluding a

police officer.       After he became eligible for parole, appellant

appeared before a hearing officer who referred his case to a two-

member Board panel for a hearing.          On May 4, 2015, the panel denied

parole based on appellant's: (1) extensive prior criminal record;

(2) prior probation and parole terms having failed to deter his

criminal behavior; (3) prior incarceration which failed to deter

his criminal behavior; and (4) demonstrated lack of insight into

his criminal behavior.

      Among   other    things,   the   panel      specifically   found    that

appellant "has no insight into his criminal motivation and made

no attempt to discover it.         He presents an acceptance of his

criminal thinking as normal." The panel further determined there

was   a   reasonable    expectation        that   appellant   would   violate

conditions of parole if released. Hence, it set a twenty-four

month FET.

      The full Board issued a final agency decision on July 29,

2015, affirming the denial of parole and establishment of the

twenty-four month FET.       The Board concurred with the two-member

panel that "a preponderance of the evidence indicates that there

is a reasonable expectation that [appellant] would violate the

conditions of parole if released on parole at this time."

                                       2                              A-0382-15T1
     On    appeal,       appellant    argues   that    the     Board   failed    to

demonstrate that he would violate conditions of parole if released,

and that the Board's decision was contrary to established standards

set forth in the "parole handbook."

     Our standard of review of administrative decisions by the

Board is limited and "grounded in strong public policy concerns

and practical realities."            Trantino v. N.J. State Parole Bd., 166

N.J. 113, 200, modified, 167 N.J. 619 (2001).                "The decision of a

parole     board        involves    'discretionary     assessment[s]       of     a

multiplicity       of    imponderables.'"      Id.    at   201   (alteration     in

original) (quoting Greenholtz v. Inmates of Neb. Penal and Corr.

Complex, 442 U.S. 1, 10, 99 S. Ct. 2100, 2105, 60 L. Ed. 2d 668,

677 (1979)).       "To a greater degree than is the case with other

administrative          agencies,    the   Parole    Board's     decision-making

function involves individualized discretionary appraisals." Ibid.

(citing Beckworth v. N.J. State Parole Bd., 62 N.J. 348, 358-59

(1973)).

     Consequently, our courts "may overturn the Parole Board's

decisions only if they are arbitrary and capricious."                   Trantino,

supra, 166 N.J. at 201.              With respect to the Board's factual

findings, we do not disturb them if they "could reasonably have

been reached on sufficient credible evidence in the whole record."



                                           3                              A-0382-15T1
Id. at 172 (quoting Trantino v. N.J. State Parole Bd., 154 N.J.

19, 24 (1998)) (internal quotation marks omitted).

     In support of his argument that the Board lacked sufficient

evidence to conclude that he was likely to violate parole if

released, appellant contends the Board disregarded his scoring on

the Psychopathy Checklist-Revised test.   He states that he scored

a 17, which indicates a low level of antisocial functioning and

recidivism.   The Board's decision, however, does refer to the risk

evaluation score of 17, noting that it indicates a moderate risk

of recidivism.   Therefore, the Board took the testing into account

in its determination. In any event, the evaluation score is one

of many parole factors and not dispositive by itself.

     In presenting his second argument, appellant asserts that the

Board did not consider his attendance at institutional programs

and did not weigh all of the enumerated factors listed in the

"parole handbook" in its parole consideration.    We disagree.

     In its decision, the Board noted several mitigating factors

including defendant's infraction-free record during his current

incarceration and his participation in institutional programs.

Appellant does not specify what, if any, additional factors should

have been and were not considered by the Board.   N.J.A.C. 10A:71-

3.11(b) lists factors that may be considered by the panels and

Board in their evaluation of whether to grant or deny parole.

                                 4                          A-0382-15T1
There is no mandate to weigh each factor as asserted by appellant.

Without further elucidation, we are satisfied that the Board based

its decision on the entire record governed by the statutory factors

under N.J.A.C. 10A:71-3.11(b).

     The Board's findings are neither arbitrary nor unreasonable,

but rather are supported by credible evidence.      The Board has

authority to make the assessment as to the expectation that an

inmate will violate conditions on parole if released.    The Board

determined, based on the two-member panel's interview and review

of appellant's file, that he did not demonstrate the insight

necessary to be a candidate for parole release.       We find the

Board's decision to deny parole and set a twenty-four month FET

is supported by sufficient credible evidence in the record and

consistent with the applicable law.

     Affirmed.




                                 5                          A-0382-15T1